Citation Nr: 0214492	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-09 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from October 1945 to August 
1948 and from November 1951 to November 1968. 

Service connection for bilateral hearing loss was granted in 
a November 2000 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A noncompensable disability rating was assigned.  
The veteran duly appealed that decision, and the claim is now 
before the Board.  


FINDINGS OF FACT

1.  The veteran manifests no higher than Level II hearing in 
both his right and left ears.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.85 (2001).  

2.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable disability rating for 
his service-connected bilateral hearing loss.  In the 
interest of clarity, after reviewing generally applicable law 
and regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal.  Finally, 
the matter of an extraschedular rating will be addressed. 

Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [[codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.   
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].
  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The veteran was informed in a November 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in a September 2001 statement of the case and a 
supplemental statement of the case issued in January 2002, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim has been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In an April 2000 letter and the September 2001 statement of 
the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  The September 2001 statement of the 
case provided the veteran with copies of the specific 
sections of law which had been amended or added by the VCAA.  
The veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examination or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran's service medical records have been received, as 
have private medical reports.  In addition, the veteran was 
provided with several VA audiological examinations.  All 
known and available service, private and VA medical records 
have been obtained and are associated with the veteran's 
claims file.  The veteran does not appear to contend that 
additional evidence which is pertinent to this claim exists.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2001). Separate 
diagnostic codes identify the various disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Schedular criteria

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect prior to the 
veteran's August 1999 claim, only the revised criteria will 
be considered in evaluating the veteran's bilateral hearing 
loss. 

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2001).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Table VIa is used when the examiner certifies 
that the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2001).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

As noted by the Board in the Introduction, the veteran was 
granted service connection for hearing loss in November 2000.  
This was based on the veteran's service medical records and 
several VA audiological examination reports, which indicated 
that the veteran suffers from bilateral hearing loss that was 
related to his active service.  As previously stated, since 
the present appeal arises from an initial rating decision 
which established service connection and assigned the initial 
disability evaluation, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim; a process known as "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's October 1968 in-service separation examination 
report revealed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
0
5
5
5
20
No hearing loss was noted at that time or at any other time 
during active service.  

An August 1999 audiological report from the Cleveland Clinic 
Foundation noted that the veteran had suffered from bilateral 
hearing loss for "a long time," probably beginning during 
active service.  

A June 2000 VA audiological examination report noted the 
following:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
70
LEFT
15
20
50
70
70
Puretone threshold averages were 55 decibels on the right, 
and 53 decibels on the left.  Speech recognition was 96 
percent in the right ear and 90 percent in the left.

In a July 2000 VA examination report, the veteran stated that 
his hearing had substantially decreased over time.  Physical 
examination of the ears was unremarkable.  

An August 2000 VA outpatient treatment audiogram reported the 
following: 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
75
LEFT
15
20
50
65
65
The veteran's puretone threshold averages were 56 decibels on 
the right and 50 decibels on the left.  Speech recognition 
was 84 percent bilaterally.

An August 2001 audiological report from Great Lakes Naval 
Hospital reflected that the veteran suffered high frequency 
hearing loss in both ears.




Analysis 

The veteran has been assigned a noncompensable disability 
rating for his bilateral hearing loss.  He contends that his 
hearing loss has become worse over time and is more disabling 
than currently evaluated.

Schedular rating

In this case, for reasons explained immediately below, the 
medical evidence of record does not support a compensable 
evaluation for the veteran's bilateral hearing loss under the 
pertinent criteria.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI, 
the veteran's June 2000 examination report yielded a 
numerical designation of I for the right ear (50 to 57 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination), and II for the 
left ear (50 to 57 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of 0 percent, 
or noncompensable, under Diagnostic Code 6100. 

The veteran's August 2000 examination report also produced a 
noncompensable rating evaluation.  Under Table VI, both the 
right and left ears yielded a numerical designation of II (50 
to 57 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination).  Entering 
these category designations into Table VII, a 0 percent 
disability evaluation, or noncompensable rating, is assigned 
under Diagnostic Code 6100.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned an initial noncompensable 
evaluation under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.

The Board has considered the application of 38 C.F.R. § 4.86 
(2001) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not met the criteria 
under that section; in fact, the outcome of the appeal is the 
same regardless of whether or not this provision is applied. 

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because the 
disability has worsened over time.  The Board has no reason 
to doubt that this is true.  However, the objective medical 
evidence simply has not shown that his service-connected 
hearing loss has increased to a compensable level under the 
provisions of 38 C.F.R. § 4.85.  The veteran's contentions 
alone are insufficient to establish entitlement to a 
compensable evaluation for defective hearing because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, the mechanical application of the schedule clearly 
establishes a noncompensable disability evaluation under 
Diagnostic Code 6100.

Extraschedular rating

In the September 2001 Statement of the case and the January 
2002 Supplemental Statement of the Case, the RO considered 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b). This matter must be addressed in this decision. 
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

It has not been shown that the veteran has required frequent 
hospitalizations for his bilateral hearing loss.  In fact, he 
has not been hospitalized at all.  Moreover, there is no 
evidence that the veteran's bilateral hearing loss has 
markedly interfered with his employment such as to render 
impractical the regular schedular standards.  The evidence 
indicates that the veteran is director of maintenance in an 
industrial setting.  However, he has presented no evidence 
concerning interference with employment.  In addition, there 
is no evidence of an exceptional or unusual clinical picture.  
The veteran's July 2000 VA compensation and pension 
examination was essentially unremarkable.   

Fenderson considerations

Although the veteran believes that his hearing may be 
worsening over time, and there is some medical evidence to 
that effect, the medical evidence demonstrates that at no 
time since he applied for service connection has the 
veteran's hearing loss been of such severity as to allow for 
the assignment of a compensable disability rating.  
Accordingly, staged ratings are not applicable in this case. 

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable disability rating for his service-connected 
bilateral hearing loss for the reasons and bases described 
above.  The benefit sought on appeal is accordingly denied.  


ORDER

A compensable disability rating for bilateral hearing loss is 
denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

